           Case 1:16-vv-01627-UNJ Document 54 Filed 10/29/18 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1627V
                                   Filed: September 27, 2018
                                         UNPUBLISHED


    JOSEPH C. WEBB, III,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Guillain-
                                                             Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Joseph Alexander Vuckovich, Maglio Christopher & Toale, PA, Washington, DC, for
petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On December 8, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as
a result of an influenza vaccination he received on January 15, 2014. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

      On August 9, 2017, a ruling on entitlement was issued, finding petitioner entitled
to compensation for GBS. On September 26, 2018, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $180,000.00,
representing $170,000.00 for pain and suffering and $10,000.00 for past and future
medical expenses. Proffer at 1. In the Proffer, respondent represented that petitioner

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:16-vv-01627-UNJ Document 54 Filed 10/29/18 Page 2 of 4



agrees with the proffered award. Based on the record as a whole, the undersigned
finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $180,000.00, representing $170,000.00 for
petitioner’s pain and suffering and $10,000.00 for past and future medical
expenses, in the form of a check payable to petitioner, Joseph C. Webb, III. This
amount represents compensation for all damages that would be available under §
300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
             Case 1:16-vv-01627-UNJ Document 54 Filed 10/29/18 Page 3 of 4



                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                 OFFICE OF SPECIAL MASTERS


    JOSEPH C. WEBB, III,          )
                                  )
              Petitioner,         )
    v.                            )                    No. 16-1627V
                                  )                    Chief Special Master Dorsey
    SECRETARY OF HEALTH AND HUMAN )                    ECF
    SERVICES,                     )
                                  )
              Respondent.         )
                                  )

                RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

           Petitioner filed his petition for compensation on December 8, 2016, alleging that he

suffered Guillain-Barre Syndrome (“GBS”) as the result of an influenza vaccination. On

August 9, 2017, respondent filed a Rule 4(c) Report, stating that respondent would not contest

entitlement in this case because petitioner had satisfied the criteria set forth in the revised

Vaccine Injury Table and the Qualifications and Aids to Interpretation. 1 On the same day, Chief

Special Master Dorsey issued a Ruling on Entitlement, finding that petitioner was entitled to

vaccine compensation for his GBS.

      I.      Compensation for Vaccine Injury-Related Items

           Based on the evidence of record, respondent proffers that petitioner should be awarded

$180,000.00. The $180,000.00 is comprised of $170,000.00 for pain and suffering and

$10,000.00 for past and future medical expenses, and it represents all elements of compensation

to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.



1
    The revised Table only governs petitions filed on or after March 21, 2017.
                                                  1
            Case 1:16-vv-01627-UNJ Document 54 Filed 10/29/18 Page 4 of 4



II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner be made through a

lump sum payment of $180,000.00, in the form of a check payable to petitioner. 2 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.



                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       s/ Traci R. Patton
                                                       TRACI R. PATTON
                                                       Senior Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Telephone: (202) 353-1589

Dated: September 26, 2018

2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
